          Case 2:21-bk-11697-BR                   Doc 17 Filed 04/15/21 Entered 04/15/21 12:21:11                                      Desc
                                                   Main Document    Page 1 of 4



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Elissa D. Miller
 emiller@sulmeyerlaw.com
 333 South Grand Avenue, Suite 3400
 Los Angeles, California 90071
 Telephone: 213.626.2311
 Facsimile: 213.629.4520

 Chapter 7 Trustee




      Individual appearing without attorney
      Attorney for:

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.:2:21-bk-11697-BR
 SIMPLY HYBRID, LLC,
                                                                              CHAPTER: 7




                                                                                   NOTICE OF SALE OF ESTATE PROPERTY

                                                              Debtor(s).


 Sale Date: 05/04/2021                                                        Time: 2:00 am

 Location: Internet at http://www.rlspear.com/auctions/

Type of Sale:           Public         Private               Last date to file objections: 05/03/2021

Description of property to be sold:
2015 Chevrolet Suburban – Black
2015 Toyota Prius – Black
2015 Toyota Prius – Gray
2013 Ford Escape - Black

Terms and conditions of sale: As is where is with no represented or warranty. 13% buyer's commision. Estate to pay
 10% plus $2,000 costs to auctioneer.




                     Starting price per car on auction website.
Proposed sale price: _________________________________


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                                    F 6004-2.NOTICE.SALE
        Case 2:21-bk-11697-BR                   Doc 17 Filed 04/15/21 Entered 04/15/21 12:21:11                                      Desc
                                                 Main Document    Page 2 of 4


Overbid procedure (if any):
Internet Auction. Overbids posted on website when Auction posted.


If property is to be sold free and clear of liens or other interests, list date, time and location of hearing:




Contact person for potential bidders (include name, address, telephone, fax and/or email address):
 David Spear
 818.735.0822
 800.350.5568
 main@rlspear.com




Date: 04/15/2021




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                                       F 6004-2.NOTICE.SALE
        Case 2:21-bk-11697-BR                   Doc 17 Filed 04/15/21 Entered 04/15/21 12:21:11                                      Desc
                                                 Main Document    Page 3 of 4



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 333 South Grand Avenue, Suite 3400, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled: NOTICE OF SALE OF ESTATE PROPERTY will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 04/15/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  See Attached




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 04/15/2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

  See Attached



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

04/15/2021          Cheryl Caldwell                                                          /s/Cheryl Caldwell
Date                       Printed Name                                                       Signature




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                                       F 6004-2.NOTICE.SALE
Case 2:21-bk-11697-BR            Doc 17 Filed 04/15/21 Entered 04/15/21 12:21:11                  Desc
                                  Main Document    Page 4 of 4


                                ADDITIONAL SERVICE INFORMATION (if needed):



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Stephen L Burton on behalf of Debtor Simply Hybrid, LLC
steveburtonlaw@aol.com, ellie.burtonlaw@gmail.com

Elissa Miller (TR)
CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov


2. SERVED BY U.S. MAIL



 Debtor
 Simply Hybrid, LLC
 150 W Ivy Avenue
 Inglewood, Ca 90302-2907


 All Creditors


                                     Ottmar Benavides c/o                     William Becker
 Ali Saman
                                     Law Offices of Benjamin Davidson         Attorney at Law
 1824 Fairford Drive
                                     8383 Wilshire Blvd, Suite 830            2711 North Sepulveda Blvd Suite 236
 Fullerton, CA 92833-1511
                                     Beverly Hills, CA 90211-2445             Manhattan Beach, CA 90266-2725
